Citation Nr: 0614165	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-39 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for right hand mild 
flexion deformity of thumb and little finger, to include 
sensory radial nerve injury, currently evaluated as 20 
percent disabling.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1957 to 
July 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a 2004 RO decision.  

A videoconference hearing was held in September 2005, with 
the appellant in Columbia, South Carolina, before K. 
Parakkal, an Acting Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 
2002), and who is rendering the determination in this case.  
A transcript of the testimony is of record.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, asked him to 
submit any evidence or information in his possession, and 
obtained and fully developed all evidence necessary for an 
equitable disposition of this claim.

2.  The veteran's right hand disability is manifested by 
decreased sensation in the thumb, index, and fourth and fifth 
fingers; pain and weakness in the right arm; no hand atrophy; 
decreased range of motion of the right hand and right wrist; 
and normal nerve conduction velocity study.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
hand mild flexion deformity of thumb and little finger, to 
include sensory radial nerve injury, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4,10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214-5230, 4.73, 
Diagnostic Codes 5308, 5309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

The Board finds that the requirements with respect to the 
content of the VCAA notice have been fully met in this case.  
The veteran was informed of the VCAA in an April 2001 letter, 
and also, more importantly, in an April 2004 letter, shortly 
after he submitted his March 2004 claim.  The April 2004 VCAA 
letter was issued before his claim was adjudicated.  Thus, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, supra, at 122.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify and provide any evidence or information he 
had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of the RO's reviews, 
and the text of the relevant portions of the VA regulations.  
The SSOC also specifically notified the veteran of the 
changes in the criteria for rating disabilities related to 
the fingers that became effective on August 26, 2002.  

Additionally, while the initial notifications to the veteran 
did not explicitly include the criteria for an award of an 
effective date or rating, see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Board finds that the veteran was not 
prejudiced by this omission.  The criteria for rating the 
veteran's disability were explained in the rating decision, 
SOC, and SSOC, and, since he requested an increased rating, 
he clearly had personal knowledge that the degree of 
disability found would affect his rating.  Since the Board 
will deny the requested increased rating, no effective date 
will be assigned, and there can be no possibility of any 
prejudice to the veteran in this regard. 

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disability.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims"); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review of his 
claim.

II.  Factual Background

The veteran, who is right-handed, injured his right wrist in 
an accident in service, and was service-connected for that 
injury in a rating decision dated in November 1966, rated at 
10 percent disabling.  At the time of service connection, 
there was mild flexion deformity of the thumb and little 
finger.  The deformity was general, over the entire digits, 
and not of any one joint.  The veteran was able to make a 
good fist; abduction and adduction strength of the thumb and 
littler finger was "possibly" 50 percent of that of 
corresponding motions of the left hand, against resistence.  
In clothing and disrobing himself, the veteran used his right 
hand and fingers in a normal fashion.  Motions and strength 
of the right wrist corresponded to those of the left wrist 
against resistance and movement.  (The Board notes in passing 
that the veteran is also diagnosed with chronic obstructive 
pulmonary disease (COPD) related to having worked in coal 
mines, and for hypertension, coronary artery disease, and 
non-insulin-dependent diabetes, none of which are related to 
military service.) 

The veteran requested an increased rating in February 2001, 
and was granted an increase to 20 percent in a rating 
decision dated in July 2001.  He later filed a claim in March 
2004, for a rating in excess of 20 percent. 

Historically, it is noted that the veteran was afforded a VA 
examination of the hand, thumb, and fingers in May 2001.  The 
veteran had decreased sensation over the radial border and 
dorsal border of his thumb, with almost no sensation.  A 
nerve conduction velocity (NCV) study was conducted in 
September 2001.  It found normal NCVs in the right median and 
ulnar nerves (motor and sensory).  Sensory distal latency of 
the right radial nerve was described as technically 
difficult, probably normal.  Clinical findings were said to 
be abnormal, apparently because of the distal latency of the 
right radial nerve, and consistent with an injury to the 
right sensory radial nerve as well as an injury to the 
extensor tendon of the right thumb.  

More currently, the veteran was afforded a VA muscles 
examination in April 2004.  The veteran reported that he had 
had continued loss of the use of the right hand.  Current 
complaints included chronic pain and numbness radiating into 
his hand and up his right forearm along the dorsum.  The 
veteran complained that he had difficulty with fine touch, 
working with small objects, and had decreased grip and 
strength.  He also complained that he had difficulty lifting 
anything with his right hand and arm, and that he has dropped 
things.  It was reported that the veteran was not currently 
employed, having been disabled due to three heart attacks.  

On examination, the veteran could get the tips of all his 
fingers to touch the palmar crease.  He had full active 
extension of his index and long fingers, but his long and 
small fingers fell 45 degrees short of full extension at the 
interphalangeal joint.  Passive extension was normal on these 
fingers.  The thumb had only 45 degrees of flexion at the 
interphalangeal joint, with normal expected to be about 90 
degrees.  Pinch strength was 3/5, and grip strength was 5/5.  
There was decreased coordination with his right hand.  Wrist 
dorsiflexion and plantar flexion was 50 degrees in each 
direction.  Range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The diagnosis was residual of laceration of 
the right hand with tendon injury with residual loss of full 
motion of thumb, ring, and small fingers, with decreased 
strength of grip and pinch and decreased sensation in the 
wrist and hand.  

A November 2004 neurology consult report showed diffuse 
weakness in all muscles tested in the right arm, graded at 
approximately 4/5.  Reflexes were normal.  The veteran 
complained of decreased sensation in the thumb, index, and 
fourth and fifth fingers on the right hand.  A VA treatment 
note dated in March 2005 found range of motion of the right 
shoulder and elbow were full.  Strength on extension and 
flexion of the right elbow was slightly less than on the 
left.  There was no hand intrinsic atrophy.  Strength for 
dorsal/palmar interosseus was 3/5.  The veteran was unable to 
fully extend the right thumb or oppose the first finger.  X-
ray examination of the right hand revealed joint spaces were 
well-maintained.  X-ray examination of the right elbow 
reported negative results.  

A March 2005 neurology treatment note reported the results of 
January 2005 nerve conduction studies of the right arm, which 
were reported as within normal limits.  The March 2005 report 
noted that the veteran appeared to be having severe 
neuropathic pain in his right arm.  It was also noted that he 
had had significant improvement on the drug gabapentin, but 
that that drug had had to be discontinued because of 
restrictions placed on its use.  This treatment note 
indicated that other medications were being tried, and that, 
if the one currently in use was not effective or resulted in 
an adverse response, the criteria for returning to gabapentin 
will have been met.  

A March 2005 occupational therapy consult note reported 
ongoing pain and limited use in the right hand, with pain 
rated as 6/10.  The veteran was able to oppose to the middle 
finger, but unable to oppose incomplete extension of the 
small and ring fingers.  The author of the report noted that 
he detected no atrophy of the right hand.  The veteran 
performed a pegboard exercise in 52 seconds with the right 
hand, using the middle finger and thumb to pinch the pegs.  
Using the left hand he was able to complete the exercise in 
24 seconds.  

The veteran and his wife testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  
The veteran testified that he is in constant pain, suffers 
swelling of the hand and numbness in the arm, and has 
difficulty writing and holding small objects in his right 
hand.

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted above, the effects of pain on use, functional loss, and 
incoordination were taken into account in assessing the range 
of motion of the veteran's right wrist and hand, and upper 
right extremity.

The veteran's right hand disability, is evaluated utilizing 
the rating criteria found at Diagnostic Codes 5308 and 5309.  
38 C.F.R. § 4.72.  Under Diagnostic Code 5308, muscle 
group VIII, evaluating extension of the wrist, fingers, and 
thumb, and abduction of the thumb using muscles arising 
mainly from external condyle of the humerus; extensors of 
carpus of the fingers and thumb; and supinator, a 20 percent 
evaluation is for application when there is a moderately 
severe disability.  A 30 percent evaluation is for 
application when there is a severe disability.  

Diagnostic Code 5309, which uses the same rating criteria, is 
for application in evaluating muscle group IX, which involves 
the forearm muscles acting in strong grasping movements as 
supplemented by the intrinsic muscles in delicate 
manipulative movements.  A note indicates that the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of the bones, 
joints, tendons etc.  A minimum evaluation of 10 percent is 
for application here based on limitation of motion.

Here, the Board finds that the preponderance of the medical 
and lay evidence of record shows that the veteran's 
disability more nearly approximates the criteria for the 
currently assigned rating of 20 percent for moderately severe 
disability.    

The evidence clearly shows that the veteran's right hand 
disability has placed limitations on his everyday activities, 
but those limitations are not so debilitating that they could 
accurately be characterized as severe.  The medical evidence 
shows some limitation of motion, and that the veteran suffers 
pain related to his disability.  The Board recognizes that 
the March 2005 neurological note mentioned that the veteran 
appeared to be having severe neuropathic pain in his right 
arm.  However, while the pain is certainly real, there is no 
evidence that the pain imposes any limitation in the 
veteran's ability to use his right hand or arm.  

The evidence also shows some limitation of motion in the 
hand.  However, x-rays of the hand showed no bony 
abnormalities, and there is no indication of limitation of 
motion of the arm related to the hand injury.  Several 
medical care providers specifically noted that they saw no 
evidence of atrophy.  Nerve conduction studies of the right 
arm were reported as being within normal limits.  The April 
2004 VA examination reported that the veteran had 3/5 pinch 
strength and 4/5 grip strength, as well as decreased 
coordination with his right hand.  These limitations, while 
significant, cannot, in the Board's opinion, be categorized 
as severe in nature.

The veteran testified at his hearing that he had difficulty 
doing things with his right hand.  However, he also testified 
that he still drove a car.  Further, the occupational 
therapist's note of March 2005 showed that, while it took 
longer to do it with the right hand than with the left, he 
nonetheless could perform the pegboard activity with the 
right hand.  The therapist's note also noted that the 
veteran's wife assists him with his buttons at times, but 
that he is mostly independent in conducting activities of 
daily living.  

The evidence of record does not show how, if at all, the 
veteran's right hand disability affects employment, and the 
veteran has made no claim that it does.  The April 2004 VA 
examiner noted that the veteran was not employed, but that 
unemployment was due to disability attributed to three heart 
attacks.

The Board has considered the criteria for evaluating of the 
wrist and for evaluating the individual fingers, based on 
disabilities of the musculoskeletal system, to see if a 
higher award would be warranted, but finds that one is not.  
The highest rating available for limitation of motion of the 
wrist is 10 percent.  A higher award would require ankylosis 
of the wrist, and that has not been complained of by the 
veteran or reported by any medical care provider.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5215.  

Under the criteria for evaluating the individual fingers, a 
higher award is only available for ankylosis of multiple 
digits, and that has not been shown by the medical evidence.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2005).  
Additionally, the rating criteria provides for evaluation 
based on limitation of motion of individual digits.   
However, a higher award under these diagnostic codes would 
require a combination of limitations of motion of the thumb 
and either the index or long finger, or both of these 
fingers, to degrees not shown by the medical evidence of 
record.  38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230 
(2005).  A higher award is thus not available under this 
other rating criteria.

The Board notes that the veteran complains of the impact his 
right wrist/hand disability has apparently had on the use of 
his right arm, and the Board has considered whether a 
separate compensable rating for the right arm is thereby 
suggested.  However, as the report of the September 2001 NCV 
study reported, the abnormal finding related to the sensory 
distal latency of the right radial nerve was consistent with 
an injury to the right sensory radial nerve as well as the 
injury to the extensor tendon of the right thumb.  There is 
no evidence that this imposes any additional limitation on 
the functionality of the right arm above that imposed by his 
service-connected disability.  Thus, the involvement of the 
radial nerve in the right arm is a result of the veteran's 
service-connected wrist disability, and does not warrant a 
separate disability rating.  38 C.F.R. § 4.14 (evaluation of 
the same disability under various diagnoses is to be 
avoided).  

In sum, the record shows that the veteran's disability has 
imposed some limitations, though, for the most part, he is 
able to conduct his activities of daily living independently.  
While there is some evidence that this disability has 
increased in severity since it was originally service-
connected, that increase in severity is reflected in the 
increased rating awarded by the July 2001 rating decision.  
The preponderance of the evidence is against the award of a 
rating higher than the currently awarded 20 percent rating 
for the veteran's right hand disability.  

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for right hand mild 
flexion deformity of thumb and little finger, to include 
sensory radial nerve injury, currently evaluated as 20 
percent disabling, is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


